       Case 2:20-cv-01143-DLR Document 25 Filed 06/19/20 Page 1 of 12



 1   Alexis E. Danneman (SBA #030478)
     Joshua L. Boehm (SBA #033018)
 2   PERKINS COIE LLP
     2901 North Central Avenue, Suite 2000
 3   Phoenix, Arizona 85012-2788
     Telephone: 602.351.8000
 4   Facsimile: 602.648.7000
     ADanneman@perkinscoie.com
 5   JBoehm@perkinscoie.com
     DocketPHX@perkinscoie.com
 6
     Kevin J. Hamilton (Wash. Bar #15648)
 7   KHamilton@perkinscoie.com
     Marc Erik Elias (D.C. Bar #442007)*
 8   MElias@perkinscoie.com
     William B. Stafford (Wash. Bar #39849)
 9   WStafford@perkinscoie.com
     Sarah Langberg Schirack (Alaska Bar # 1505075)*
10   SSchirack@perkinscoie.com
     Ariel Glickman (Va. Bar #90751)*
11   AGlickman@perkinscoie.com
     PERKINS COIE LLP
12   700 Thirteenth Street, N.W., Suite 800
     Washington, DC 20005
13   Telephone: 202.654.6200
     Facsimile: 202.654.6211
14   *Pro Hac Vice Application To Be Filed
15   Attorneys for Plaintiffs
16                              UNITED STATES DISTRICT COURT

17                                      DISTRICT OF ARIZONA

18
     The Arizona Democratic Party; The                  No. CV-20-1143-PHX-DLR
19   Democratic National Committee; DSCC,
20                        Plaintiffs,                   PLAINTIFFS’ RESPONSE
                                                        TO THE STATE’S MOTION TO
21          v.                                          INTERVENE
22   Katie Hobbs, in her official capacity as Arizona
     Secretary of State; Edison Wauneka, in his         Assigned to the Honorable
23   official capacity as Apache County Recorder;       Douglas L. Rayes
     David Stevens, in his official capacity as
24   Cochise County Recorder; Patty Hansen, in her
     official capacity as Coconino County Recorder;
25   Sadie Jo Bingham, in her official capacity as
     Gila County Recorder; Wendy John, in her
26   official capacity as Graham County Recorder;
     Sharie Milheiro, in her official capacity as
27   Greenlee County Recorder; Richard Garcia, in
28
       Case 2:20-cv-01143-DLR Document 25 Filed 06/19/20 Page 2 of 12



 1   his official capacity as La Paz County Recorder;
     Adrian Fontes, in his official capacity as
 2   Maricopa County Recorder; Kristi Blair, in her
     official capacity as Mohave County Recorder;
 3   Michael Sample, in his official capacity as
     Navajo County Recorder; F. Ann Rodriguez, in
 4   her official capacity as Pima County Recorder;
     Virginia Ross, in her official capacity as Pinal
 5   County Recorder; Suzanne Sainz, in her official
     capacity as Santa Cruz County Recorder; Leslie
 6   Hoffman, in her official capacity as Yavapai
     County Recorder; and Robyn Stallworth
 7   Pouquette, in her official capacity as Yuma
     County Recorder,
 8
 9                        Defendants.
10
            Plaintiffs filed this lawsuit challenging the constitutionality of an election law,
11
     A.R.S. § 16-550(A). In challenging this election law, Plaintiffs named the State’s Chief
12
     Election Officer responsible for enforcing that law and prescribing rules related to it—the
13
     Secretary of State—as well as all 15 county recorders, who administer absentee voting at
14
     the local level. Nonetheless, the State of Arizona seeks to intervene in this lawsuit on the
15
     basis that its interests are not adequately represented by the 16 state and county officials
16
     named as defendants. Plaintiffs’ concern is that introduction of yet another party in this
17
     matter will cause unnecessary delay, complication, and expense. The State has not
18
     established that intervention is appropriate under Rule 24. On this record, the Court should
19
     deny the motion to intervene.
20
            The State of Arizona has failed to establish that its intervention is as of right under
21
     Rule 24(a), or even permitted under Rule 24(b), as Defendants adequately represent the
22
     interests the State claims to have in this litigation. In an effort to intervene in a lawsuit in
23
     which the State is already represented, the State claims—without any evidence—that the
24
     Secretary will not defend the challenged law, and that none of the 15 county recorders will
25
     “make all of the arguments that the State intends to.” Mot. to Intervene at 5 n.3. Plaintiffs
26
     have no factual basis to believe these bald claims are true. Indeed, other than its say so, the
27
28                                                 -2-
          Case 2:20-cv-01143-DLR Document 25 Filed 06/19/20 Page 3 of 12



 1   State provides no basis for its assertion that the Secretary will not “defend Arizona law
 2   fully” in this matter. Id. at 4.
 3            To be sure, if the Secretary and the county recorder defendants concede what
 4   Plaintiffs allege—that the State’s failure to provide a cure opportunity for voters who submit
 5   ballot envelopes with “missing” signatures is indefensible—Plaintiffs welcome that
 6   acknowledgment and would agree that the State’s intervention motion could be granted.
 7   Otherwise, at this stage, Plaintiffs cannot agree that it is necessary for the State to be
 8   represented twice in the same matter, which would unduly burden the Court with
 9   duplicative filings, complicate what is otherwise a straightforward case, and delay the
10   resolution of a time-sensitive matter, where the right for Arizona voters to have their ballots
11   counted in the impending general election hangs in the balance.
12            As the State’s motion consists of nothing more than speculation that the existing
13   Defendants will not defend this case, the State has failed to satisfy the requirements of either
14   Rule 24(a) or (b). Plaintiffs thus respectfully request that the Court deny the motion.
15                                           ARGUMENT
16   I.       The State has no right to intervene in this action.
17            For the State to be entitled to intervention as of right, it must show: (1) its motion
18   was timely; (2) an interest relating to the property or transaction that is the subject of the
19   action; (3) that disposing of the action, as a practical matter, may impair its ability to protect
20   its interest; and (4) its interest is not adequately represented by existing parties to the
21   litigation. Fed. R. Civ. P. 24(a)(2). See Arakaki v. Cayetano, 324 F.3d 1078, 1083
22   (9th Cir. 2003), as amended (May 13, 2003). “Each of these four requirements must be
23   satisfied to support a right to intervene.” Id. (citing League of United Latin Am. Citizens v.
24   Wilson, 131 F.3d 1297, 1302 (9th Cir. 1997)). “The party seeking to intervene bears the
25   burden of showing that all the requirements for intervention have been met.” United States
26   v. Alisal Water Corp., 370 F.3d 915, 919 (9th Cir. 2004) (citation omitted).
27
28                                                  -3-
       Case 2:20-cv-01143-DLR Document 25 Filed 06/19/20 Page 4 of 12



 1          Plaintiffs do not dispute that the State’s motion was timely or that the State has an
 2   interest in this litigation that would be impacted were the action to be resolved. Indeed, that
 3   is why Plaintiffs filed suit against the Secretary, the State’s Chief Election Officer, who is
 4   statutorily empowered to oversee Arizona elections and establish and enforce procedural
 5   rules for mail ballots, including the policy prohibiting a cure opportunity for unsigned mail
 6   ballots (the “Policy”), see A.R.S. §§ 16-142, 16-452. Likewise, Plaintiffs filed suit against
 7   the 15 county recorders, who implement and enforce the Policy statewide by not affording
 8   voters who submit ballot envelopes without signatures the same opportunity to prove their
 9   identity that is afforded to those submitting a ballot envelope with a signature that does not
10   “match” the voter’s signature on file.
11          Plaintiffs disagree, however, that the State needs to be represented twice in the same
12   matter. The State’s official responsible for administering and enforcing the challenged law
13   and Policy, and the 15 county officials responsible for administering them at the local level,
14   have already been named. The State has failed to meet its burden to demonstrate that its
15   ability to protect its interests are not adequately represented by the Secretary and county
16   recorders.
17   A.     The State has failed to make the “very compelling showing” required to rebut
            the presumption that the Secretary and county recorders’ representation is
18          inadequate.
19          “When an applicant for intervention and an existing party have the same ultimate
20   objective, a presumption of adequacy of representation arises,” which can be overcome only
21   by a “compelling showing” that representation is inadequate. Arakaki, 324 F.3d at 1086. A
22   separate presumption of adequacy arises when a State official acts on behalf of a
23   constituency that she represents; in that instance, courts will presume that the defendant
24   adequately represents her citizens when the applicant shares the same interest, unless the
25   movant makes a “‘very compelling showing to the contrary.’” Id. (emphasis added) (quoting
26   7C Wright, Miller & Kane, § 1909, at 332); United States v. City of Los Angeles, 288 F.3d
27   391, 401 (9th Cir. 2002); PEST Comm. v. Miller, 648 F. Supp. 2d 1202, 1212-14
28                                                 -4-
       Case 2:20-cv-01143-DLR Document 25 Filed 06/19/20 Page 5 of 12



 1   (D. Nev. 2009). “Where parties share the same ultimate objective, differences in litigation
 2   strategy do not normally justify intervention.” Arakaki, 324 F.3d at 1086. Three factors are
 3   relevant to this inquiry: (1) whether an existing party will likely make a proposed
 4   intervenor’s arguments; (2) whether the existing party is capable and willing to make such
 5   arguments; and (3) whether a proposed intervenor would offer any necessary elements to
 6   the proceeding that other parties would neglect. Id.
 7          Although the State tangentially references these elements, it fails to make the
 8   necessary “very compelling showing” to overcome the presumption that its interests are
 9   adequately represented. In fact, the motion does not mention any arguments that the State
10   would make that the Secretary or county recorders will not, nor does it “offer any necessary
11   element[] to the proceeding that other parties would neglect.” Id. at 1087. Indeed, it is not
12   at all clear what arguments or evidence the State could produce that is not otherwise
13   available to the existing Defendants—those with enforcement authority over the challenged
14   law and Policy. Instead, the State relies on conjecture in focusing on whether the existing
15   Defendants are capable and willing to make these unknown arguments. The State even
16   acknowledges that it is speculative whether the county recorders would “be able to mount
17   a vigorous defense[,]” failing to provide any facts to support this hypothetical because it
18   cannot. Mot. to Intervene at 5 n.3.
19          The State applies the same logic in its assessment of the Secretary’s defense of this
20   case. It is for this additional reason that Plaintiffs oppose the State’s motion. Plaintiffs have
21   no understanding as to the Secretary’s ultimate position on the merits of their claims. Nor
22   does the State, as its motion is riddled with pure speculation as to how the Secretary may
23   choose to defend this matter. See id. at 4–6. To date, the Secretary has made no statement
24   that she will fail to vigorously oppose Plaintiffs’ challenges to Arizona law. Indeed, the
25   chief election officer has the “same ultimate objective” of the State she serves. See Arakaki,
26   324 F.3d at 1082. The State would thus have the Court grant it two opportunities to defend
27   itself: two opportunities to file briefings on the same issues, regardless of how repetitive its
28                                                  -5-
       Case 2:20-cv-01143-DLR Document 25 Filed 06/19/20 Page 6 of 12



 1   arguments may be, with two different set of attorneys, affording the State an unwarranted
 2   proverbial second bite of the apple.
 3          The State’s motion, as to the Secretary, appears to rest on the rather startling
 4   proposition that the Court can and must assume that the Secretary elected by the people of
 5   Arizona does not carry out the State’s interest. This assessment appears to be based on the
 6   Attorney General’s disagreement with certain litigation decisions made by the Secretary in
 7   other matters. But “mere differences in litigation strategy are not enough to justify
 8   intervention as a matter of right.” Perry v. Proposition 8 Official Proponents, 587 F.3d 947,
 9   954 (9th Cir. 2009) (citing City of Los Angeles, 288 F.3d at 402–03) (internal omissions and
10   alterations omitted). The presumption of adequacy must be overcome by more than just
11   unsupported allegations that neither the Secretary nor county recorders will take the stance
12   the Attorney General desires. See Wilson, 131 F.3d at 1307 (upholding denial of
13   intervention where claims of inadequacy of state defendant representation were “purely
14   speculative”).
15          Moreover, the State’s characterization of these cases misses the point. In each of the
16   four cases on which the State relies, the Secretary affirmatively stated her position on the
17   underlying legal challenge—an action she has yet to do here. Miracle v. Hobbs and DNC v.
18   Hobbs are further distinguishable in that the State’s motion to intervene was either
19   unopposed, or not filed at the outset of the case after the Secretary had vigorously opposed
20   the challenged provision for years.
21          For example, in Miracle v. Hobbs, No. 19-17513 (9th Cir. 2019), the Secretary
22   disagreed with an argument made in a brief on appeal written by her counsel (The Attorney
23   General’s Office). The Secretary received a draft of an Answering Brief the day it was due
24   and discovered that it “contained new arguments and positions she had not previously
25   considered or authorized in filings below.” See Miracle, ECF No. 35, at 2. On the same day
26   the Secretary requested an extension due to this lack of communication, Mr. Drew C.
27   Ensign, the signatory on the State’s motion to intervene, withdrew his representation of the
28                                                -6-
       Case 2:20-cv-01143-DLR Document 25 Filed 06/19/20 Page 7 of 12



 1   Secretary and submitted apparently the same brief (or what was undoubtedly very similar,
 2   given both the timing of the filing and representations from the Secretary to the court) on
 3   behalf of a new and different party, the State. See Miracle, ECF No. 37-3. The plaintiffs in
 4   Miracle did not object to the State’s intervention, as it “would run an unacceptable risk of
 5   further delay.” See Miracle, ECF No. 43, at 4. Seeing no objection—a situation not existent
 6   here—the court granted the State’s motion to intervene. ECF No. 16-1, Ex. G.
 7          Likewise, in DNC v. Hobbs, 948 F.3d 989 (9th Cir. 2020), the Secretary lost on an
 8   appeal before the Ninth Circuit sitting en banc. At this point, the State had been litigating
 9   the case for four years. Rather, than expend further state resources seeking review before
10   the United States Supreme Court, the Secretary conceded. ECF No. 16-1, Ex. B (“The
11   Secretary recently announced that she will accept this Court’s en banc ruling and will not
12   appeal this case to the United States Supreme Court.”). The State, through the Attorney
13   General, intervened after that determination. Here, the case is at the outset, and the Secretary
14   has made no such announcement.
15          Were the State’s request to be upheld, the Attorney General could effectively
16   intervene immediately in any lawsuit filed against the Secretary prior to the Secretary taking
17   any action, adopting any position or even, perhaps, having any opportunity to assess the
18   merits of a newly-presented claim. The likely consequence for Plaintiffs is further delay in
19   time-sensitive litigation, and Plaintiffs caught in the middle of an argument between two
20   state actors about the exercise of their prerogatives.
21          Simply put, absent any evidence the state defendant named will not represent the
22   State’s interests in this case, the standard for Rule 24(a) intervention is not met.
23   II.    Permissive intervention is unwarranted here.
24          The State’s alternative request that the Court grant permissive intervention should
25   similarly be denied. Upon timely motion, an applicant seeking permissive intervention must
26   prove that “it shares a common question of law or fact with the main action” and that “the
27   court has an independent basis for jurisdiction over the applicant’s claims.” Donnelly v.
28                                                 -7-
       Case 2:20-cv-01143-DLR Document 25 Filed 06/19/20 Page 8 of 12



 1   Glickman, 159 F.3d 405, 412 (9th Cir. 1998). But even if the applicant satisfies the threshold
 2   requirements, a district court has discretion to deny permissive intervention, id., particularly
 3   when the applicant’s interests are adequately represented by the existing parties, or when
 4   intervention would unduly delay or prejudice the original parties. Venegas v. Skaggs, 867
 5   F.2d 527, 530–31 (9th Cir. 1989); Fed. R. Civ. P. 24(b)(1)(B). Moreover, when a proposed
 6   intervenor fails to overcome the presumption of adequate representation, “the case for
 7   permissive intervention disappears.” One Wis. Inst., Inc. v. Nichol, 310 F.R.D. 394, 399
 8   (W.D. Wis. 2015) (quoting Menominee Indian Tribe of Wis. v. Thompson, 164 F.R.D. 672,
 9   678 (W.D. Wis. 1996)); see also Perry, 587 F.3d at 955 (holding district court properly
10   exercised discretion in denying permissive intervention where movants were adequately
11   represented by existing parties).
12          As noted above, Plaintiffs have no reason to believe that the Secretary, who enforces
13   the challenged law and Policy, and the county recorders who implement it, will not
14   adequately represent the State’s interests. Further, there is no basis for the State’s belief that
15   absent its involvement, the Secretary and county recorders will prove unable to coordinate.
16   See Mot. to Intervene at 8. Given that they enforce Arizona’s election system, Plaintiffs
17   imagine that the Secretary and county recorders coordinate frequently in the ordinary course
18   of their jobs. This litigation is no different and does not require the needless interjection of
19   the State to do what the Secretary and counties will otherwise undertake without the State’s
20   intervention. Allowing the State to intervene would only serve to unduly burden the Court
21   with excessive and repetitive filings, inevitably delay time-sensitive proceedings, and
22   increase litigation costs.
23          Timely resolution of this case and preliminary injunction is of critical importance,
24   given the impending general election. See Nichol, 310 F.R.D. at 399 (denying permissive
25   intervention in voting rights case where “the nature of this case requires a higher-than-usual
26   commitment to a swift resolution” and “even minor delays to the court’s
27   resolution . . . could jeopardize the parties’ ability to obtain” meaningful relief). Mere
28                                                  -8-
       Case 2:20-cv-01143-DLR Document 25 Filed 06/19/20 Page 9 of 12



 1   statutory access to voting by mail is not sufficient to protect voters’ constitutional rights in
 2   the face of this pandemic. As the U.S. Supreme Court said long ago, “There is more to the
 3   right to vote than the right to mark a piece of paper and drop it in a box or the right to pull
 4   a lever in a voting booth. The right to vote includes the right to have the ballot counted.”
 5   Reynolds v. Sims, 377 U.S. 533, 555 n.29 (1964) (citation and quotation omitted). Ensuring
 6   all ballots cast by lawful voters are counted is precisely why Plaintiffs filed this lawsuit.
 7          The State’s involvement would almost certainly result in delay, as it would introduce
 8   another party represented by separate counsel filing additional briefs to which the remaining
 9   17 parties would need to respond, inevitably complicating the conduct of this litigation.
10   Plaintiffs filed their complaint and preliminary injunction over one week ago, and the Court
11   has already issued an Order requiring Plaintiffs and the existing Defendants to meet and
12   confer to discuss a briefing schedule, which will be presented to the Court next Tuesday.
13   Plaintiffs have already been working with Defendants to this end. The intervention of the
14   State will further complicate these discussions with Defendants, requiring the parties and
15   the Court to contend with additional pages associated with briefings and multiple oral
16   arguments. It also introduces the possibility for further disagreement about the need for and
17   scope of discovery in this time-sensitive matter, among other issues. See PEST, 648 F. Supp.
18   2d at 1214 (declining to allow permissive intervention even where factors met because
19   interests were already met by existing parties and “adding them as parties would
20   unnecessarily encumber the litigation”) Thus, in a case such as this where time is of the
21   essence and the existing parties already represent all pertinent interests, permissive
22   intervention is not appropriate and should not be granted.
23                                          CONCLUSION
24          For these reasons, the Court should deny the State’s motion to intervene.
25
26
27
28                                                 -9-
      Case 2:20-cv-01143-DLR Document 25 Filed 06/19/20 Page 10 of 12



 1
     Dated: June 19, 2020               PERKINS COIE LLP
 2
 3                                      By: /s/ Alexis E. Danneman
                                            Alexis E. Danneman
 4                                          Joshua L. Boehm
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                       -10-
      Case 2:20-cv-01143-DLR Document 25 Filed 06/19/20 Page 11 of 12



 1                                   CERTIFICATE OF SERVICE
 2                I hereby certify that on June 19, 2020, I electronically transmitted the attached
 3   documents to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
 4   Notice of Electronic Filing to the following CM/ECF registrants:
 5
      Joseph E. La Rue                             Roopali H. Desai
 6    Joseph Branco                                D. Andrew Gaona
      laruej@mcao.maricopa.gov                     Kristen Yost
 7    brancoj@mcao.maricopa.gov                    rdesai@cblawyers.com
 8    ca-civilmailbox@mcao.maricopa.gov            agaona@cblawyers.com
      Attorney for Defendant Adrian Fontes         kyost@cblawyers.com
 9                                                 Attorneys for Defendant Arizona
                                                   Secretary of State
10
11    Rose Winkeler                                Drew C. Ensign
      rwinkeler@coconino.az.gov                    Drew.Ensign@azag.gov
12    Attorney for Defendant Patty Hansen          Attorney for Proposed Intervenor
13
      Jason S. Moore                               Craig Cameron
14    jason.moore@navajocountyaz.gov               craig.cameron@pinal.gov
      Attorney for Defendant Michael Sample        Attorney for Defendant Virginia Ross
15
16    Jeffrey B. Haws                              Thomas M. Stoxen
      Jeff.Haws@mohavecounty.us                    ycao@yavapai.us
17    CAOcivil.Court@mohavecounty.us               Attorney for Defendant Leslie M.
18    Attorney for Defendant Kristi Blair          Hoffman

19    William J. Kerekes                           Kimberly Hunley
      YCAttyCivil@yumacountyaz.gov                 khunley@santacruzcountyaz.gov
20
      Attorney for Defendant Robyn Stallworth      Attorney for Defendant Suzanne "Suzie"
21    Pouquette                                    Sainz

22
                  I hereby certify that on June 19, 2020, I served the attached document by first
23
     class mail on the following, who are not registered participants of the CM/ECF System:
24
25    Edison J. Wauneka                            David W. Stevens
      75 West Cleveland Street                     1415 Melody Lane, Building B
26    St. Johns, AZ 85936                          Bisbee, AZ 85603
27
28                                               -11-
     Case 2:20-cv-01143-DLR Document 25 Filed 06/19/20 Page 12 of 12



 1   Sadie Jo Bingham                       Wendy John
 2   1400 E Ash St                          921 Thatcher Boulevard
     Globe, AZ 85501                        2nd Floor
 3                                          Safford, AZ 85546
 4   Sharie Milheiro                        Richard Garcia
 5   253 Fifth St                           1112 Joshua Avenue, #201
     Clifton, AZ 85533                      Parker, AZ 85344
 6
 7   F. Ann Rodriguez
     240 N. Stone Avenue
 8   Tucson, AZ 85701
 9
10                         s/ Rhonda Boen
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                      -12-
